DETAILED ACTION
Status of Claims: Claims 1, 2, 4, 7, 10, 21, 22, 25, 26, and 28-36 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4, 7, 10, 21, 22, 25, 26, and 28-36 (renumbered as 1-18) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 21, the claims are directed to obvious feature implementations over inventions described in cited prior arts, particularly to Lee et al. (US 20160353440 A1), which disclose receiving, by a mobile device, second system information broadcasted by an access device, wherein the second system information comprises information indicating to the mobile device to determine a specified time-frequency location of a random access preamble sequence; sending, by the mobile device, a random access message to the access device, wherein the random access message comprises a random access preamble message, the random access preamble message comprises the random access preamble sequence; and receiving, by the mobile device, the first system information sent by the access device (paragraph [0085]).	However, feature which prior art of record particularly discloses, fairly suggests, or renders obvious is wherein carrying the random access preamble sequence on the specified time-frequency location indicates to the access device to send first system information to the mobile device, where the first system information comprises cell reselection information related to the access device.

Dependent claims 2, 4, 7, 10, 22, 25, 26, 28, 30-32, and 34-36 are allowed based on the virtue of their dependency on the allowed base claims 1, 21, 29, and 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945.  The examiner can normally be reached on Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476